Citation Nr: 0607509	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  97-06 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel




INTRODUCTION

The veteran served on active duty from August 1976 to March 
1977 and from March 1980 to June 1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1996 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).


REMAND

The report of a May 2003 VA hypertension examination 
indicates that the veteran was hospitalized in 2003 for two 
days for management of his blood pressure.  These clearly 
relevant records must be obtained.

Additionally, the Board notes that the July 2004 Remand from 
the Board specifically requested that blood pressure readings 
be taken on three different days, at least two times on each 
day.  The May 2003 VA examination did not comply with this 
instruction.  Although the current practice by VA is to 
obtain readings over multiple days only to establish a 
diagnosis of hypertension-which is not necessary in this 
case because the veteran's hypertension is longstanding and 
treated with medication-the veteran in this case has been 
granted specific rights under the July 2004 Remand.  VA must 
comply with the instructions in that remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  After obtaining any necessary release 
from the veteran, request records of 
hospitalizations from January 1, 2003, to 
December 31, 2003, from Sparks Regional 
Medical Center in Fort Smith, Arkansas.  
(The veteran has reported that he was 
hospitalized in 2003 for two days for 
management of his blood pressure.)

2.  Provide a VA hypertension examination 
to the veteran in order to assist in 
evaluating the severity of the veteran's 
service-connected hypertension.

The claims folder, including the report 
of a May 2003 VA hypertension 
examination, must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.

Even though the diagnosis of hypertension 
has already been established, blood 
pressure readings must be taken two or 
more times per day on at least three 
different days.  Provide an opinion as to 
whether diastolic pressures are 
predominantly 130 or more or 120 or more.  

3.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


